Citation Nr: 1647971	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  10-12 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected lumbar fusion from L4-S1.

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbar fusion from L4-S1.

3.  Entitlement to service connection for a bilateral neurological disability of the upper extremities, to include as secondary to service-connected lumbar fusion from L4-S1.

4.  Entitlement to service connection for a psychiatric disability, to include as secondary to service-connected disabilities.


ATTORNEY FOR THE BOARD

B. Elwood, Counsel
INTRODUCTION

The Veteran served on active duty from February 1976 to February 1994.  He received the Army Commendation Medal.

These matters initially came before the Board of Veterans' Appeals (Board) from December 2008, May 2009, and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In the December 2008 decision, the RO denied service connection for left cervical muscle spasms with mild degenerative changes of the cervical spine.  In the May 2009 decision, the RO denied service connection for a nervous condition.  In the December 2009 decision, the RO denied service connection for neuropathy of the upper extremities and erectile dysfunction.

In February 2015, the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2015).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The Board remanded these matters in March and November 2015 for further development.

The issues of entitlement to service connection for a cervical spine disability, a bilateral neurological disability of the upper extremities, and a psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Erectile dysfunction did not have its onset in service, is not otherwise related to active duty, and is not caused or aggravated by a service-connected disability.



CONCLUSION OF LAW

Erectile dysfunction was not incurred or aggravated in service and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In pre-adjudication letters dated in March and October 2009, the RO notified the Veteran of the evidence needed to substantiate a claim of service connection on both a direct and secondary basis.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's Veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the March and October 2009 letters.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records, Social Security Administration (SSA) disability records, and all of the identified relevant post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations for his claimed erectile dysfunction and opinions were obtained as to the etiology of the disability.  

In its March and November 2015 remands, the Board instructed the AOJ to, among other things: ask the Veteran to identify any additional relevant evidence and to submit the appropriate release form to allow VA to obtain any additional relevant private treatment records; explain to the Veteran the type of evidence VA will attempt to obtain and the type of evidence that is the Veteran's responsibility to submit; obtain outstanding VA treatment records from the VA Caribbean Healthcare System dated since March 2012; afford the Veteran a VA examination to assess the etiology of his erectile dysfunction; and obtain medical opinions as to the etiology of the erectile dysfunction.

As explained above, all identified relevant VA treatment records (including records from the VA Caribbean Healthcare System dated since March 2012) have been obtained and associated with the file.  The Veteran was notified of the type of evidence VA will attempt to obtain and the type of evidence that is his responsibility to submit, was asked to identify any additional relevant evidence, and was asked to submit the appropriate release form to allow VA to obtain any additional relevant private treatment records by way of letters dated in June 2015 and May 2016.  Moreover, the Veteran was afforded a VA examination for his claimed erectile dysfunction in June 2015 and medical opinions addressing the etiology of the disability were obtained in June 2015 and July 2016. 

Therefore, the AOJ substantially complied with all of the Board's March and November 2015 remand instructions pertaining to the claim of service connection for erectile dysfunction.  VA has no further duty to attempt to obtain any additional records, conduct additional examinations, or obtain additional opinions with respect to the claim decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268   (1998).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. §  3.310.  VA has amended 38 C.F.R. §  3.310 to reflect that it will not concede aggravation unless certain additional conditions are met.  38 C.F.R. §  3.310 (b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, a June 2015 VA male reproductive system examination report includes a diagnosis of erectile dysfunction.  Thus, current erectile dysfunction has been demonstrated.

The Veteran does not contend, and the evidence does not otherwise reflect, that his current erectile dysfunction is directly related to service.  Rather, he contends that the erectile dysfunction is related to his service-connected lumbar fusion from L4-S1 and/or medications taken for that disability.

The Veteran has not reported, and the evidence does not otherwise indicate, that he has experienced a continuity of erectile dysfunction symptomatology in the years since service.  Rather, the evidence indicates that the erectile dysfunction did not manifest until many years after service.  There is no evidence of any complaints of or treatment for erectile dysfunction in the Veteran's service treatment records and his February 1994 retirement examination was normal other than for a hemorrhoidal tag, penile hypopigmentation, tattoos, vitiligo, and myopia.  The earliest post-service lay evidence of erectile dysfunction is the report of a November 2008 VA diabetes examination which reflects that the Veteran experienced erectile dysfunction secondary to diabetes.  He reported during a December 2009 VA genitourinary examination that erectile dysfunction had its onset in December 2007.  There is no lay or clinical evidence of any earlier erectile dysfunction.

The absence of any clinical or lay evidence of erectile dysfunction for over a decade after the Veteran's separation from active service in February 1994 is one factor weighing against a finding that his erectile dysfunction was present in service or in the year or years immediately after service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).  Hence, neither the clinical record nor the lay statements of record establish a continuity of symptomatology with respect to the claimed erectile dysfunction.

The only medical opinions of record indicate that the Veteran's erectile dysfunction is not related to service and is not caused or aggravated by his service-connected back disability.  The physician who conducted a December 2009 VA genitourinary examination opined that the Veteran's erectile dysfunction was not caused by or a result of his service-connected lumbar fusion L4-S1.  He reasoned that penile innervation does not come from the L4 to the S1 spinal cord segments.  

The physician who conducted the June 2015 VA male reproductive system examination opined that the Veteran's erectile dysfunction was not likely ("less likely than not"/"less than 50 percent probability") proximately due to or the result of his service-connected back disability.  The physician explained that she concurred with the opinion and rationale given by the December 2009 physician.  She also opined that the erectile dysfunction was not chronically worsened by the medications taken for the Veteran's service-connected back disability because he was not using any medications for the back disability "since various years."

In July 2016, a VA physician reviewed the Veteran's claims file and opined his erectile dysfunction was not likely ("less likely than not"/"less than 50 percent probability") etiologically related to service or caused or permanently worsened by his service-connected back disability, including medications currently or previously used to treat the back disability.  The physician reasoned that according to available medical documents and the Veteran's own statements recorded during the June 2015 VA examination, his erectile dysfunction had its onset approximately 15 years after his discharge from service and not in service.  There was no evidence of any complaints or diagnosis of or treatment for erectile dysfunction in his service treatment records.  The Veteran's etiologic risk factors to develop erectile dysfunction include history of low testosterone (as evidenced by laboratory findings dated in November 2010), a history of smoking, and the normal aging process.  Medical literature describes low testosterone levels as a risk factor for the development of erectile dysfunction and the same can be said about smoking and aging.  Medical studies have shown that erectile dysfunction is common among older men and sexual function sharply decreases after age 50.

The physician further explained that the Veteran had occasionally taken different types of NSAIDs (anti-inflammatory medications) throughout the years, but that these medications are not known to cause erectile dysfunction as an adverse effect.  The Veteran has also taken cyclobenzaprine in the past for his service-connected back disability, but a review of medical literature failed to show that erectile dysfunction is a known adverse effect of that medication.  The Veteran has also used gabapentin in the past.  Although impotence can be an adverse reaction of gabapentin use, it is not likely ("less likely than not") the cause of his erectile dysfunction.  If it was an adverse reaction of gabapentin, the Veteran's erectile dysfunction would have resolved, but it persisted despite the discontinuation of gabapentin.  Thus, the gabapentin was not likely ("less likely") the cause of the Veteran's erectile dysfunction.  Rather, the aforementioned risk factors were the most likely cause of the erectile dysfunction.

The December 2009 and July 2016 opinions are based upon a review of medical literature and the Veteran's medical records and reported history, and they are accompanied by specific rationales that are not inconsistent with the evidence of record.  Thus, these opinions are adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The June 2015 opinion that the Veteran's erectile dysfunction was not chronically worsened by the medications taken for his service-connected back disability is of somewhat limited probative value because it was solely based on the fact that the Veteran was not using any medications for the back disability "since various years."  The opinion did not discuss whether the erectile dysfunction was related to the medications that the Veteran had taken in the past.  Nevertheless, the June 2015 opinion at least supports the conclusion that the Veteran's erectile dysfunction is not related to his service-connected back disability and the medications taken for that disability.

The Veteran has expressed his belief that his erectile dysfunction is secondary to his service-connected back disability or the medications taken for that disability.  Despite the fact that the Veteran is competent to report his observable symptoms and immediately observable cause-and-effect relationships, the question of whether a relationship exists between his current erectile dysfunction and his service-connected back disability or medications taken for the disability is a question as to a complex and internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  The link between any current erectile dysfunction and a back disability or medications taken for such a disability is one requiring specialized knowledge to understand the complex nature of the musculoskeletal, nervous, and genitourinary systems.  As a lay person, the Veteran has not been shown to be capable of making such conclusions on such a complex medical matter and he has not indicated that he has such experience.  Therefore, his opinion on this question is not competent evidence.  To the extent that the Veteran's statements in this regard are competent, the Board finds the specific, reasoned opinions of the trained health care professionals who provided the opinions set forth above to be of greater probative weight than the Veteran's more general lay assertions. 

There is no other evidence of a relationship between the Veteran's current erectile dysfunction and service or his service-connected back disability, and the Veteran has not alluded to the existence of any such evidence.  Thus, the preponderance of the evidence is against a finding that the Veteran's erectile dysfunction manifested in service, is otherwise related to service, or is caused or aggravated by a service-connected disability.  

Hence, the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable in this instance, and the claim of service connection for erectile dysfunction must be denied.  See 38 U.S.C.A. §§ 1110, 1131, 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-57; 38 C.F.R. 
§§ 3.303, 3.310.


ORDER

Entitlement to service connection for erectile dysfunction is denied.



REMAND

In its November 2015 remand, the Board instructed the AOJ to obtain medical opinions addressing the etiology of the Veteran's claimed cervical spine and upper extremity neurological disabilities.  The opinions were to address, in part, whether the claimed disabilities were caused or permanently worsened by the Veteran's service-connected back disability, including any medications currently or previously used to treat the disability.

In July 2016, a VA physician reviewed the Veteran's claims file and opined, in pertinent part, that his current cervical spine and upper extremity neurological disabilities were not likely ("less likely as not") caused or permanently worsened by his service-connected lumbar spine disability, including any medications currently or previously used to treat the disability.  The physician reasoned that the Veteran's cervical spine disability (cervical degenerative disc disease) and peripheral nerve disability (bilateral sensory peripheral neuropathy of the upper extremities) are conditions that have an unrelated pathophysiology to his lumbar spine disability (lumbar fusion from L4-S1 and L4 to S1 radiculopathy with posterior rami involvement of the right and left lower extremities).  There is no evidence in medical literature that the "medications used by the Veteran to treat the symptoms of cervical and peripheral nerve conditions are the etiology of cervical degenerative disc disease or bilateral upper extremities sensory peripheral neuropathy."

The July 2016 opinion addressing whether the Veteran's cervical spine and upper extremity neurological disabilities were caused or aggravated by his service-connected back disability is insufficient because the physician reasoned, in pertinent part, that there was no evidence in medical literature that the medications used to treat the Veteran's "cervical spine and peripheral nerve conditions" were etiologically related to his cervical spine and upper extremity neurological disabilities.  The physician was asked, however, to address whether the medications taken for the Veteran's service-connected back disability caused or permanently worsened his cervical spine and upper extremity neurological disabilities.  Hence, a remand is necessary to obtain a new opinion as to the etiology of the claimed cervical spine and upper extremity neurological disabilities.
As for the claimed psychiatric disability, the Veteran was afforded a VA psychiatric examination in June 2015 and was diagnosed as having unspecified insomnia disorder.  The psychologist who conducted the examination opined that the Veteran's psychiatric disability was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service or proximately due to or the result of his service-connected disabilities.  He reasoned that the Veteran's service treatment records were silent for mental health referrals, personal requests, findings, diagnoses, or treatment.  The Veteran did not have a mental disorder related to his military service or secondary to any service-connected condition.  He reported that he began psychiatric evaluation and treatment as part of his SSA disability process in 2009, which was 15 years after his discharge from service and while he was working with the U.S. Postal Service.  He received a "notice of proposed separation" in October 2009 following a surgical intervention in 2007 due to severe degenerative disc disease, radiculopathy, and L4/L5 and L5/S1 stenosis.

The examiner noted the report of an August 2011 VA chronic pain program evaluation which revealed that the Veteran was experiencing severe pain and "similar emotional reaction to physical pain."  He was employed full time during the August 2011 evaluation, but his pain interfered with his emotional state.  He was diagnosed as having adjustment disorder, depressed type.  The Veteran was discharged from the VA chronic pain program in March 2010 with his pain "under control."  The June 2015 examiner then explained that the Veteran's adjustment disorder, depressed type, due to chronic pain had apparently resolved, as he did not have symptoms other than insomnia which would meet DSM-5 criteria for a mental disorder.  He no longer complained of pain and he denied depression or anxiety due to any service-connected condition.  He attended psychiatric treatment with a private psychiatrist every 3 months because it was a requirement to maintain his SSA disability benefits.  He did not know the diagnosis for which he was in treatment.

The June 2015 opinion is insufficient because it only addresses whether the Veteran's psychiatric disability was caused by service or a service-connected disability.  However, service connection may also be granted for a disability that is "aggravated" by a service-connected disability and no opinion was provided as to any possible aggravation.  38 C.F.R. § 3.310.

Moreover, the June 2015 opinion appears to be largely based on a finding that the Veteran was only experiencing unspecified insomnia disorder at the time of the June 2015 examination and that his "adjustment disorder, depressed type, due to chronic pain had apparently resolved."  The examiner did not acknowledge or discuss, however, the fact that the Veteran has been diagnosed as having adjustment disorder with depressed mood/depressive symptoms and major depression during the claim period (e.g., by the examiner who conducted a February 2010 VA psychiatric examination and as reflected in VA and private treatment records dated prior to and subsequent to the June 2015 examination), even if the disabilities were in remission or had resolved at the time of the June 2015 examination.  In this regard, the requirement for a current disability is satisfied if there is evidence of the disability at any time since the Veteran's claim of service connection for a psychiatric disability was received in March 2009, even if the disability is currently in remission or has completely resolved.  McClain v. Nicholson, 21 Vet. App. 319 (2008).  Thus, a remand is necessary to obtain a new opinion as to the etiology of the Veteran's current psychiatric disability.

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the file all outstanding VA records of the Veteran's treatment from the VA Caribbean Healthcare System dated from July 2016 through the present; and all such relevant records from any other sufficiently identified VA facility. 

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, ask the physician who provided the July 2016 opinions addressing the etiology of the Veteran's cervical spine and bilateral upper extremity neurological disabilities to review all relevant electronic records contained in the VBMS and Virtual VA systems (including a copy of this remand along with any records obtained pursuant to this remand) and provide new opinions as to the etiology of the current cervical spine and bilateral upper extremity neurological disabilities.

If the individual who provided the July opinions is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another appropriate medical professional based on claims file review.  Only arrange for the Veteran to undergo further examination(s) by an appropriate medical professional if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

With respect to any cervical spine disability diagnosed since October 2008, the opinion provider should answer all of the following questions:

(a)  Is it at least as likely as not (50 percent or greater probability) that the current cervical spine disability had its onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent or greater probability) that the current cervical spine disability was caused (in whole or in part) by the Veteran's service-connected lumbar fusion from L4-S1 (to include any medications currently used or previously used for the service-connected lumbar spine disability)?

(c)  Is it at least as likely as not (50 percent or greater probability) that the current cervical spine disability was aggravated (made chronically worse) by the Veteran's service-connected lumbar fusion from L4-S1 (to include any medications currently used or previously used for the service-connected lumbar spine disability)?

If any current cervical spine disability was aggravated by a service-connected disability, the opinion provider should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

With respect to any upper extremity neurological disability diagnosed since August 2009, the opinion provider should answer all of the following questions:

(a)  Is it at least as likely as not (50 percent or greater probability) that the current upper extremity neurological disability had its onset in service, had its onset in the year immediately following service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent or greater probability) that the current upper extremity neurological disability was caused (in whole or in part) by the Veteran's service-connected lumbar fusion from L4-S1 (to include any medications currently used or previously used for the service-connected lumbar spine disability)?

(c)  Is it at least as likely as not (50 percent or greater probability) that the current upper extremity neurological disability was aggravated (made chronically worse) by the Veteran's service-connected lumbar fusion from L4-S1 (to include any medications currently used or previously used for the service-connected lumbar spine disability)?

If any current upper extremity neurological disability was aggravated by a service-connected disability, the opinion provider should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The opinion provider must provide a rationale for each opinion given.

3.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, ask the psychologist who conducted the June 2015 VA psychiatric examination to review all relevant electronic records contained in the VBMS and Virtual VA systems (including a copy of this remand along with any records obtained pursuant to this remand) and provide a new opinion as to the etiology of the Veteran's current psychiatric disability.

If the individual who conducted the June 2015 VA psychiatric examination is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another appropriate mental health professional based on claims file review.  Only arrange for the Veteran to undergo further examination by an appropriate mental health professional if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

With respect to any psychiatric disability diagnosed since March 2009, even if the disability is currently in remission or has completely resolved (including, but not limited to, adjustment disorder with depressed mood/depressive symptoms, major depression, and unspecified insomnia disorder), the opinion provider should answer all of the following questions:

(a)  Is it at least as likely as not (50 percent or greater probability) that the current psychiatric disability had its onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed psychosis), or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent or greater probability) that the current psychiatric disability was caused (in whole or in part) by any of the Veteran's service-connected disabilities (to include any medications currently used or previously used for the service-connected disabilities, pain currently or previously associated with the service-connected disabilities, and his employment limitations caused by the service-connected disabilities)?

(c)  Is it at least as likely as not (50 percent or greater probability) that the current psychiatric disability was aggravated (made chronically worse) by any of the Veteran's service-connected disabilities (to include any medications currently used or previously used for the service-connected disabilities, pain currently or previously associated with the service-connected disabilities, and his employment limitations caused by the service-connected disabilities)?

If any current psychiatric disability was aggravated by a service-connected disability, the opinion provider should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In formulating the above opinions, the opinion provider must acknowledge and comment on all psychiatric disabilities diagnosed since March 2009 even if they are currently in remission or have completely resolved (including, but not limited to, adjustment disorder with depressed mood/depressive symptoms, major depression, and unspecified insomnia disorder) and the Veteran's contentions that pain and employment limitations caused by his service-connected disabilities have contributed to his psychiatric disability.

The opinion provider must provide a rationale for each opinion given.

4.  After conducting any additional indicated development, readjudicate the issues on appeal.  If a benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


